DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 & 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Folker et al. (US Patent # 9,788,430).
Regarding Claim 1, Folker discloses a circuit device (i.e. magnetic device 10), comprising: 
a circuit board (i.e. printed circuit board 12); 
one electronic component (i.e. second or upper magnetic component assembly 16) mounted on the circuit board; and 
an assembly member (i.e. enclosure 18) to which the circuit board and the one electronic component are assembled, wherein 
the one electronic component includes a main body (i.e. second bobbin 26 w/ second core 28 & second winding 30) and a mounting piece (i.e. second bobbin first pin rail 60/second bobbin second pin rail 62/second pair of pin rails 58 w/ first and second standoffs 74/76) extending from the main body in parallel with the circuit board, 
the assembly member includes a base portion (i.e. as shown in Figs. 2, 7, & 8) disposed along the circuit board, and a support post portion (i.e. second set of terminal pins 34) extending from the base portion and penetrating the circuit board and the mounting piece, and 
the circuit board is fixed to the support post portion (i.e. at the second set of corresponding vias 35b), and the mounting piece is fixed to the support post 

Regarding Claim 3, Folker discloses that the one electronic component is an inductor (Fig. 2, 3, 5-12; Abstract; Column 1, line 28-33). Folker states that the magnetic devices, which include bobbins, are meant to be used as inductors or transformers within an electronic circuit. 

Regarding Claim 4, Folker discloses that the one electronic component is a transformer (Fig. 2, 3, 5-12; Abstract; Column 1, line 28-33). Folker states that the magnetic devices, which include bobbins, are meant to be used as inductors or transformers within an electronic circuit.

Regarding Claim 5, Folker discloses that the assembly member (i.e. enclosure 18) is a heat dissipation member (Fig. 2, 3, 5-12; Abstract; Column 8, line 29-45). Folker states that enclosure 18 functions as a heat dissipation member which transfers heat from the windings to the ambient air. 

Regarding Claim 6, Folker discloses that the mounting piece or the mounting piece and the main body are disposed on the circuit 36811643.1board with a space therebetween, and another electronic component (i.e. first or lower magnetic component assembly 14) mounted on the circuit board is disposed in that space First magnetic component 14 is positioned between the second magnetic component 16 and the printed circuit board 12. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Folker et al. (US Patent # 9,788,430) in view of Okamoto (# 2003/0116671).
Regarding Claim 2, Folker does not explicitly disclose that the fixing member is an adhesive.
Okamoto teaches that the fixing member is an adhesive (i.e. heat resisting epoxy resin or the like as adhesive) (Fig. 2 & 3; Paragraph 0036).
Okamoto teaches that it is well known in the art to use adhesive to attach terminal pins (i.e. terminal pins 4a/4b) to holes (i.e. holes 3c/3d) in a wire coil. Although Folker is silent as to how the terminal pins 34 are attached or connected in the openings in the pin rails in order to connect to the windings, it would have been obvious to one skilled in the art to use an adhesive as a fixing member, as taught by Okamoto, in order to attach said pins to the pin rails. Alternatively, it would have been obvious to one skilled in the art to use an adhesive such as solder to connect said pins. 

Relevant Cited Art
The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However it is still considered pertinent to the applicant's disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829. The examiner can normally be reached Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RJA/Examiner, Art Unit 2847  

/William H. Mayo III/Primary Examiner, Art Unit 2847